Mandamus by plaintiff against defendant to require the certification and issuance of school bonds by district No. 7 of the township of Dearborn, Wayne county.
Two questions are presented:
(1) Plaintiff contends only those electors qualified under 2 Comp. Laws 1929, § 7410 (Stat. Ann. § 15.428), could vote upon the question of increasing the tax limitation imposed by Const. 1908, art. 10, § 21, as added in 1932; while defendant contends all persons qualified as electors under Const. 1908, art. 3, § 1, as amended in 1932, should have been permitted to vote upon this question;
(2) Plaintiff contends only those electors qualified under 2 Comp. Laws 1929, § 7410, should have been permitted to vote upon the issuance of bonds; while defendant contends all persons qualified as electors under article 3, § 1, Const. 1908, should have been permitted to vote on the question of issuing such bonds.
The most important question to be determined is the meaning of Const. 1908, art. 10, § 21, as added in 1932, which prescribes a limit upon the power of taxation, and, at the same time, provides for the establishment of an exception to or exemption from the *Page 647 
general tax limitation prescribed upon a vote of the qualified electors in "any assessing district."
This court is concerned with the constitutional limitation of power otherwise practically unlimited, and the creation of an exemption from such constitutional limitation.
The construction of Constitutions — compacts between the people providing for the organization of government and the distribution and regulation of its powers — may, in case there is ambiguity therein, become a matter for judicial determination. But, when the language of a Constitution is of itself free from ambiguity, there is no room for judicial construction and interpretation. This is the rule recognized and applied in the interpretation of statutes in this State.MacQueen v. City Commission of City of Port Huron, 194 Mich. 328;  Crary v. Marquette Circuit Judge, 197 Mich. 452; In reMerrill, 200 Mich. 244; Farm Products Co. v. Jordan,229 Mich. 235; Luyk v. Hertel, 242 Mich. 445, which quoted with approval language from 25 R.C.L. p. 958; City of Detroit v.Township of Redford, 253 Mich. 453.
There is involved the proper construction of the fundamental law enacted by the people — an amendment to the Constitution of the State.
Written Constitutions adopted by the people, if free from patent or latent ambiguity, are to be construed and enforced in substantially the same way as are statutory enactments, except that constitutional provisions are generally to be construed more liberally in favor of the individual citizen.
"The object of construction, applied to a Constitution, is to give effect to the intent of its framers, and of the people in adopting it. This intent is to be found in the instrument itself; and when the text of a constitutional provision is not ambiguous, the *Page 648 
courts in giving construction thereto, are not at liberty to search for its meaning beyond the instrument." Lake County v.Rollins, 130 U.S. 662, 670 (9 Sup. Ct. 651).
See, also, 11 Am. Jur. p. 679.
"When the language of the Constitution is positive and free from all ambiguity, courts are not at liberty, by a resort to the refinements of legal learning, to restrict its obvious meaning." Cooke v. Iverson, 108 Minn. 388, 397 (122 N.W. 251,52 L.R.A. [N. S.] 415); State, ex rel. Simpson, v. City ofMankato, 117 Minn. 458, 463 (136 N.W. 264,41 L.R.A. [N. S.] 111).
It is well settled that cities, villages and other municipalities may be constitutionally authorized to establish and maintain different limits upon the power of local municipal taxation.
The Constitution must be construed from the language thereof, from the four corners of the instrument. Recourse may not be had to extrinsic facts and circumstances to vary its language. Nor may it mean one thing today and another thing tomorrow, depending upon legislative action. The constitutional definition of "electors" governs in all cases when the adoption, amendment, or the creation of increase in limitation of taxation is involved. These constitutional electors adopted the Constitution. They adopted the amendment placing a limit upon the power of taxation. Having adopted the general constitutional rule limiting the exercise of the taxing power, the question is whether such limitation on the taxing power may be increased in a particular assessing district by a limited statutory class of electors, or whether the term " electors" used in the constitutional amendment imposing the tax limitation refers to electors of the same class as those who adopted the constitutional amendment. *Page 649 
In dealing with constitutional amendments, constitutional electors were undoubtedly referred to. In dealing with exceptions to be created at the local option of the electors of a particular assessing district, electors of the same kind and character and possessing the same qualifications in the particular district as were possessed by the electors who imposed the general limitation were intended. It was not the object and intention of the constitutionally qualified electors of the State who imposed this limitation upon the taxing power to provide for the creation of exceptions to the general constitutional rule by a limited class of electors possessing other and different qualifications from those who adopted the general rule. The constitutional limitation upon the taxing power having been adopted by electors as defined in the Constitution, exceptions to the operation of such constitutional limitation within a particular assessing district can be created only by the electors as defined in the Constitution in that taxing district.
It has heretofore been the general rule that the Constitution means now just what it meant when it was adopted. The language of a constitutional provision should mean the same thing today as it means at a later time, in the same assessing district. Who are electors may not depend upon a change in legislation modifying the statutory qualification for electors as prescribed in Const. 1908, art. 3, § 1, as amended in 1932, who have been permitted to vote upon the tax limitation proposition. This is the intent of the constitutional provision here involved. Evidence of matters dehors the instrument, extrinsic evidence, may not be considered in construing the language of a constitutional provision. The intent and meaning of the instrument must be gained from the language embodied therein. People, ex rel. Carlson, v. City Council of Denver,60 Col. 370 *Page 650 
(153 P. 690); Hubbard v. Dunne, 276 Ill. 598 (115 N.E. 210); Green v.Weller, 32 Miss. 650; Northern Pacific R. Co. v. Mjelde,48 Mont. 287 (137 P. 386); State v. DeLorenzo,81 N. J. Law, 613 (79 A. 839); Adams v. East River Sav. Inst., 20 N.Y. Supp. 12; Crawford v. Weidenmeyer, 93 Ohio St. 461
(113 N.E. 267); State, ex rel. Clark, v. Harris, 74 Ore. 573
(144 P. 109, Ann. Cas. 1916 A, 1156); McDowell v. Burnett,92 S.C. 469 (75 S.E. 873); Prescott v. Duncan, 126 Tenn. 106
(148 S.W. 229); 12 C. J. p. 703.
"In other words, in construing a constitutional provision, for the purpose of ascertaining the intent of the people in adopting it, when its language is explicit, the courts are bound to seek for the intention in the words of the provision itself, and they are not to suppose or hold that the people intended anything different from what the meaning of the language employed imports." People, ex rel. Carlson, v. CityCouncil of Denver, supra, 377.
"In the construction of constitutional provisions and statutes, the question is not what was the intention of the framers, but what is the meaning of the words they have used. A Constitution does not derive its force from the convention which framed it, but from the people who ratified it, and the intent to be arrived at is that of the people, and this is found only in the words of the text." City of Beardstown v.City of Virginia (syllabus), 76 Ill. 34.
"The existence of a constitutional limitation upon the legislative power is to be established and defined by words that are found written in that instrument, and not by reference to some spirit that is supposed to pervade it or to underlie it or to overshadow the purposes and provisions expressed in its written language." State v. DeLorenzo, supra, 621.
If courts venture to substitute for the clear language of the instrument their own notions of what it should have been, or was intended to be, there will be *Page 651 
an end of written Constitutions. Greencastle Township v. Black,5 Ind. 557; Newell v. People, ex rel. Phelps, 7 N.Y. 9; Purdy
v. People, 4 Hill (N.Y.), 384.
2 Comp. Laws 1929, § 7410, provides:
"On the question of voting school taxes, every citizen of the United States of the age of twenty-one years, male or female, who owns property which is assessed for school taxes in the district, and who has resided in the district as above stated, shall be a qualified voter: Provided, That the purchaser of land upon a land contract, who actually pays the taxes upon such land and resides thereon, may vote upon all questions; and where a husband and wife own property jointly and the same is assessed for school taxes in the school district, each may, if otherwise qualified, vote upon all questions including the question of raising money."
This provision of the statute restricts the constitutional qualifications of electors as prescribed in Const. 1908, art. 3, § 1, as amended in 1932, so far as voting school taxes is concerned in school districts. Such statutory provision, though anomalous, has been held valid. Belles v. Burr, 76 Mich. 1;Menton v. Cook, 147 Mich. 540.
We hold, therefore, (1) that all electors in the school district in question who could have qualified under Const. 1908, art. 3, § 1, as amended in 1932, should have been permitted to vote upon the question of increasing the tax limitation in such district; and (2) that only those electors who could qualify under the provision of 2 Comp. Laws 1929, § 7410, above quoted, were qualified to vote upon the issuance of bonds by the school district and the imposition of taxes to provide for the payment thereof.
A writ of mandamus will be denied, but without costs, a public question being involved. *Page 652